Exhibit 10.1

Execution Copy

AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Amendment to Loan and Security Agreement (this “Amendment”), dated as of
September 1, 2017, is entered into among CCT SE I LLC, a Delaware limited
liability company, as borrower (the “Company”); Corporate Capital Trust, Inc.,
as portfolio manager (the “Portfolio Manager”); State Street Bank and Trust
Company (“State Street”), in its capacities as collateral agent (in such
capacity, the “Collateral Agent”), collateral administrator (in such capacity,
the “Collateral Administrator”) and securities intermediary (in such capacity,
the “Securities Intermediary”); and JPMorgan Chase Bank, National Association,
in its capacity as a lender (in such capacity, the “Lender”) and as
administrative agent (in such capacity, the “Administrative Agent”). Reference
is hereby made to the Loan and Security Agreement (as amended or modified from
time to time, the “Loan and Security Agreement”), dated as of November 29, 2016,
among parties hereto. Capitalized terms used herein without definition shall
have the meanings assigned thereto in the Loan and Security Agreement.

WHEREAS, the parties hereto are parties to the Loan and Security Agreement;

WHEREAS, the parties hereto desire to amend the terms of the Loan and Security
Agreement in accordance with Section 10.05 thereof as provided for herein; and

ACCORDINGLY, the Loan and Security Agreement is hereby amended as follows:

SECTION 1. AMENDMENTS TO THE LOAN AND SECURITY AGREEMENT

(a) The section “Certain Defined Terms” of the Loan and Security Agreement is
hereby amended by inserting the following definitions:

“KKR Credit” means KKR Credit Advisors (US) LLC.

“KKR IAA” means an investment advisory agreement entered into between the Parent
and KKR Credit pursuant to which KKR Credit (or its affiliate meeting the
criteria specified in such agreement) will act as investment advisor to the
Parent, including with respect to assets of the type which are or may be
Portfolio Investments.

“KKR IAA Effective Date” means the date on which the KKR IAA is duly executed
and delivered by all parties thereto and becomes effective by its terms.

(b) The definition of the term “Change of Control” in the Loan and Security
Agreement is hereby amended by deleting clause (B) thereof and replacing it with
the following “(B) prior to the KKR IAA Effective Date, CNL Fund Advisors
Company or its Affiliates shall cease to be the investment advisor of the
Parent.”

(c) Article VII of the Loan and Security Agreement is hereby amended by adding
the words “prior to the KKR IAA Effective Date” at the beginning of clause
(o) thereof.”

 

1



--------------------------------------------------------------------------------

(d) Article VII of the Loan and Security Agreement is hereby amended by adding
the following clause (q) thereto in alphabetical order:

“(q) On or after the KKR IAA Effective Date, KKR Credit (or its affiliate
meeting the criteria specified in the KKR IAA) (i) resigns as investment advisor
of the Parent under the KKR IAA, (ii) assigns any of its obligations or duties
under the KKR IAA in contravention of the terms of the KKR IAA as in effect on
the KKR IAA Effective Date or (iii) otherwise ceases to act as investment
advisor to the Parent in accordance with the terms of the KKR IAA as in effect
on the KKR IAA Effective Date, in each case, without the prior written consent
of the Administrative Agent.”

SECTION 2. MISCELLANEOUS.

(a) The parties hereto hereby agree that, except as specifically amended herein,
the Loan and Security Agreement is and shall continue to be in full force and
effect and is hereby ratified and confirmed in all respects. Except as
specifically provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party hereto under the Loan and Security Agreement, or constitute a waiver of
any provision of any other agreement.

(b) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

(c) This Amendment may be executed in any number of counterparts by facsimile or
other written form of communication, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

(d) This Amendment shall be effective as of the date of this Amendment first
written above.

(e) The Collateral Agent, Collateral Administrator and Securities Intermediary
assume no responsibility for the correctness of the recitals contained herein,
and the Collateral Agent, Collateral Administrator and Securities Intermediary
shall not be responsible or accountable in any way whatsoever for or with
respect to the validity, execution or sufficiency of this Amendment and makes no
representation with respect thereto. In entering into this Amendment, the
Collateral Agent, Collateral Administrator and Securities Intermediary shall be
entitled to the benefit of every provision of the Loan and Security Agreement
relating to the conduct or affecting the liability of or affording protection to
the Collateral Agent, Collateral Administrator and Securities Intermediary,
including their right to be compensated, reimbursed and indemnified, whether or
not elsewhere herein so provided. The Administrative Agent, by its signature
hereto, authorizes and directs the Collateral Agent, Collateral Administrator
and Securities Intermediary to execute this Amendment.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

CCT New York Funding LLC (f/k/a CCT SE I LLC), as Company

 

By:   Corporate Capital Trust, Inc., its Designated Manager By:   /s/ Chirag J.
Bhavsar Name:   Chirag J. Bhavsar Title:   Chief Operating Officer & Chief
Financial Officer

 

CORPORATE CAPITAL TRUST, INC., as Portfolio Manager

By:   /s/ Chirag J. Bhavsar Name:   Chirag J. Bhavsar Title:   Chief Operating
Officer & Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent By:   /s/
Luis Cerrotta Name:   Luis Cerrotta Title:   Executive Director

 

The Lenders

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender

By:   /s/ Luis Cerrotta Name:   Luis Cerrotta Title:   Executive Director



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as Collateral Agent By:   /s/ D. Scott
Berry Name:   D. Scott Berry Title:   Vice President

 

STATE STREET BANK AND TRUST COMPANY, as Intermediary

By:   /s/ D. Scott Berry Name:   D. Scott Berry Title:   Vice President

 

STATE STREET BANK AND TRUST COMPANY, as Collateral Administrator

By:   /s/ D. Scott Berry Name:   D. Scott Berry Title:   Vice President